DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimbel et al (US 6,241,818).
Referring to claim 1 and 6, Kimbel et al teaches a method for crystal growth control of a shouldering process (Abstract; col 6, ln 20 to col 7, ln 65), comprising the steps of: controlling the portion of the diameter increasing portion which is referred to a taper and as the taper increases to a desired diameter to form a shoulder at a desired L and slope at a particular location); and using a ratio of the measured crystal diameter variation and the measured crystal length variation to calculate a measured crystal growth angle (taper angle calculated from change in length and change in diameter); comparing the measured crystal growth angle with the setting value of the crystal growth angle to obtain a difference as an input variable of PID algorithm (PID control loop to determine pull rate correction from error signal which represents difference of actual taper slope and desired taper slope); calculating an adjustment value of a crystal growth process parameter by PID algorithm as an output variable of PID algorithm (error signal to adjust pull rate); and adding the adjustment value of the crystal growth process parameter and the setting value of the crystal growth process parameter to 
Referring to claim 3, Kimbel et al teaches increasing pull rate to decrease diameter and increasing the temperature of the source to decrease diameter, and adjusting pull rate to obtain a target slope which reads on the crystal growth process parameter of the shouldering process comprises a crystal pulling speed and/or a temperature (See col 5, ln 20-65, col 7, ln 20-65).
Referring to claim 4, Kimbel et al teaches the taper slope profile (Fig 4) and as the taper is growing, diameter and length information are fed into a PLC to calculate a taper angle at a particular location (col 6, ln 1 to col 7, ln 65), which reads on the different stages of the shouldering process comprise a different shouldering time or a different crystal length.
Referring to claim 5, Kimbel et al teaches a vison system 79 for providing crystal diameter information to calculate the taper (col 5, ln 20-67, col 6, ln 1-67, col 7, ln 1-67) which reads on the crystal diameters at different stages of the shouldering process are obtained by a diameter measuring device.
Referring to claim 6, Kimbel et al teaches the method of claim 1, as discussed above. Kimbel et al also teaches a control unit 51 including a programmed digital computer and a programmable logic controller communicates with a computer 61 and with one or more process input/output modules and an interface that permits the operator to input desired parameters for the particular crystal being grown, and the PLC is readily programmed via conventional means (col 5, ln 1-67; col 7, ln 1-67), which reads on a system for crystal growth control of a shouldering process, comprising: a 
Referring to claim 7, this limitation is interpreted as intended use because it does not recite a structural limitation and merely recites the crystal growth process parameter. It is also noted that Kimbel et al teaches increasing pull rate to decrease diameter and increasing the temperature of the source to decrease diameter, and adjusting pull rate to obtain a target slope which reads on the crystal growth process parameter of the shouldering process comprises a crystal pulling speed and/or a temperature (See col 5, ln 20-65, col 7, ln 20-65).
Referring to claim 8, this limitation is interpreted as intended use because it does not recite a structural limitation and merely recites the different stages of the shouldering process. It is also noted that Kimbel et al teaches the taper slope profile (Fig 4) and as the taper is growing, diameter and length information are fed into a PLC to calculate a taper angle at a particular location (col 6, ln 1 to col 7, ln 65), which reads on  the different stages of the shouldering process comprise a different shouldering time or a different crystal length.
Referring to claim 10, Kimbel et al teaches the method of claim 1, as discussed above. Kimbel et al also teaches a control unit 51 including a programmed digital computer and a programmable logic controller communicates with a computer 61 and with one or more process input/output modules and an interface that permits the operator to input desired parameters for the particular crystal being grown, and the PLC .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimbel et al (US 6,241,818), as applied to claim 1 and 3-10 above.
Kimbel et al teaches all of the limitations of claim 2, as discussed above, except Kimbel et al does not explicitly teach the step of calculating a measured crystal growth angle uses the equation of: ’ =2arctan ( Dia/ L)  wherein ’ is the measured crystal growth angle,  Dia is the measured crystal diameter variation and L is the measured crystal length variation. 
Kimbel et al teaches the taper and the angle is calculated using the formula ’ =tan-1(2LDmeasured and the control based on the inverse ratio of DL, which is equivalent to the claimed formula. It is noted that tan-1 is the same as arctan. The sole difference is the constant and the slope is otherwise equivalent. The angle is dependent on the change in length and the change in diameter and the arctan; therefore It would . 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of copending Application No. 16/676,408 (‘408) in view of Kimbel et al (US 6,241,818). ‘408 claims all of the instantly claimed limitation, except ‘408 does not claim calculating and measuring a growth angle. ‘408 claims comparing the ratio of measured crystal diameter variations and measured crystal length variation (see claim 1).
In a method of Czochralski crystal growth,  Kimbel et al teaches calculating a taper angle using a ratio of the change of diameter to the change in length, and using PID control to correct error detected in the pulling angle (col 6, ln 1 to col 7, ln 67).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify ‘408 by calculating a taper angle using a ratio of the change of diameter to the 
Referring to claim 2, the combination of ‘408 and Kimbel et al teaches the taper and the angle is calculated using the formula ’ =tan-1(2LDmeasured and the control based on the inverse ratio of DL, which is equivalent to the claimed formula. It is noted that tan-1 is the same as arctan. The sole difference is the constant and the slope is otherwise equivalent. The angle is dependent on the change in length and the change in diameter and the arctan; therefore It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kimbel et al to find equivalent angle having a constant value that produce equivalent angles. 

This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Taguchi et al (US 2009/0293804) teaches a taper angle of the shoulder is varied in four stages and controlling the pulling speed and melt temperature to vary taper angle (Fig 4; [0054], [0064]).
Deng (US 2020/0149186) is the PGPUB of 16/676,408 and claims a similar invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714